Johnson, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule of Cases consists of rice straw rugs, Item No. 19672, Pattern No. 506, exported from Japan; and that, at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit value of $0.03375 per square foot, f.o.b. Kobe, packed.
IT IS FURTHER STIPULATED AND AGREED that there were no higher foreign values for merchandise such or similar to the merchandise covered by the appeal for reappraisement enumerated in the attached Schedule of Oases, at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the appeal for re-appraisement enumerated in the attached Schedule of Oases may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the rice straw rugs, item No. 19672, pattern No. 506, covered by this appeal, and that such value is the invoice unit value of $0.03375 per square foot, f.o.b. Kobe, packed.
Judgment will be rendered accordingly.